287 Pa. Super. 345 (1981)
430 A.2d 318
Ruhl L. HEFFNER
v.
Michael BOCK and Marguarite Bock, husband and wife, Individually and Jointly, Appellants.
Superior Court of Pennsylvania.
Argued September 11, 1979.
Filed May 22, 1981.
*346 B. Ryland Wiggs, III, Bethlehem, for appellants.
Harris S. Pasline, Bethlehem, for appellee.
Before CERCONE, P.J., and WATKINS and HOFFMAN, JJ.
PER CURIAM:
Following a nonjury trial in this assumpsit action, the lower court rendered a verdict for appellee in the amount of $6,550.00. Appellants subsequently filed exceptions, which the lower court en banc denied. Appellants then took this appeal from the order denying their exceptions.
An order denying exceptions following a nonjury trial is interlocutory and unappealable. Penstan Supply Co. v. Hay, 283 Pa.Super. 558, 424 A.2d 950 (1981). Accord, Lashner v. Redevelopment Authority of the City of Philadelphia, 286 Pa.Super. 549, 429 A.2d 659 (1981); Unterberger v. Life Assurance Co. of Pa., 286 Pa.Super. 469, 429 A.2d 34 (1981); Slaseman v. Myers, 285 Pa.Super. 167, 427 A.2d 165 (1981). An appeal may not be entertained until the order is "reduced to judgment and docketed." Pa.R.A.P. 301(c). See Lashner v. Redevelopment Authority of the City of Philadelphia, supra; Unterberger v. Life Assurance Co. of Pa., supra. Because the order denying appellants' exceptions has not been reduced to judgment and docketed, this appeal must be quashed.
Appeal quashed.